Spoffobd, J.
The present appeal was taken from a judgment condemning the appellant to hard labor for life in the penitentiary, he having been found guilty of the crime of arson.
He places his reliance for a reversal of the judgment solely upon a bill of exceptions taken to the refusal of the district judge, after he had completed his charge to the jury, to add the following instructions as requested by theprisoner’s counsel:
“ That it is essential that the circumstances should be of a conclusive nature and tendency; that evidence is always indefinite and inconclusive when it raises no more than a definite probability in favor of the fact, as compared with some definite probability against it, whether the precise proposition can or cannot be ascertained ; that it is, on the other hand, of a conclusive nature and tendency when the probability in favor of the hypothesis exceeds all limits of an arithmetical or moral nature ; that it is essential that the circumstance should, to a moral certainty, actually exclude every hypothesis but the one proposed to be proved.”
But the district judge in signing the bill, stated that he had given these instructions, substantially, in his previous charge, to which no exceptions were taken.
There was then no necessity for repeating them, particularly in a form and phraseology so far removed from the language of common life as the periods quoted from Mr. Slarkie’s Treatise on the Law of Evidence.
The judgment is therefore affirmed with costs.